United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-2112
                    ___________________________

                                 Jamal Gross

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

   Warden NFN Rios; Dr. Amy Bonchner; Michael Isaacson; Pam Agrimson

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                       Submitted: October 25, 2012
                        Filed: November 5, 2012
                             [Unpublished]
                             ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
       Former federal inmate Jamal Gross appeals the district court’s1 preservice
dismissal of his complaint for failure to state a claim. Having carefully reviewed the
record, we conclude that dismissal was proper for the reasons the district court stated.
See Ellis v. Norris, 179 F.3d 1078, 1079 (8th Cir. 1999) (complaint must allege facts
supporting any individual defendant's personal involvement or responsibility for
constitutional violations). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota.

                                          -2-